Order entered December 12, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00415-CV

                       JUST ENERGY TEXAS I CORP., Appellant

                                              V.

      TEXAS WORKFORCE COMMISSION AND CEDRIC THOMAS, Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-07637-I

                                        ORDER
       We GRANT appellee Texas Workforce Commission’s November 25, 2014 motion for

leave to file sur-reply. Appellee’s sur-reply brief, received on November 25, 2014, is

ORDERED filed as of the date of this Order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE